Citation Nr: 1127234	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for sarcoidosis.

2.  Entitlement to an effective date earlier than April 20, 2009 for the grant of service connection for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an effective date earlier than April 20, 2009 for the grant of service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an effective date earlier than April 20, 2009 for the grant of service connection for osteoporosis of the left hip.

5.  Entitlement to an effective date earlier than April 20, 2009 for the grant of service connection for costochondritis.

 (The issue of payment of disputed attorney's fees from past-due benefits based on the grant of service connection for sarcoidosis is the subject of a separate decision by the Board.)


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2005 the Board denied the Veteran's claim for service connection.  The Veteran appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2008 the Court issued a memorandum decision which vacated the Board's decision and remanded the matter for additional appellate consideration.  Service connection was granted by the Board in a January 2009 decision.  In February 2009 the RO issued a rating decision which granted service connection and awarded a 30 percent evaluation, effective March 31, 1999 (the date of receipt of the Veteran's claim for service connection).  The Veteran disagreed with the evaluation assigned, and the instant appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's sarcoidosis is evaluated as 30 percent disabling.  As an initial matter, the Board notes that this appeal involves the initial rating of this disability, covering the period dating to March 1999 (the date of receipt of the Veteran's claim for service connection).  In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 6846, a noncompensable rating is assigned for disability manifested by chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment.  A 30 percent rating is assigned where there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  A 60 percent rating is assigned where there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  A 100 percent rating is assigned where there is cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment. 

The Board notes that the claims file contains records pertaining to treatment of the Veteran's sarcoidosis from the date of his diagnosis in 1998.  However, there has been no comprehensive examination and review of the record by a physician with the appropriate expertise to state whether, at any time during the appellate period, the Veteran's sarcoidosis required therapeutic doses of corticosteroids which might warrant a higher evaluation.  The Board also notes that an examination that is responsive to the applicable rating criteria is particularly necessary because Diagnostic Code 6846 allows for the rating of active sarcoid lung disease or its residuals as chronic bronchitis under Diagnostic Code 6600 and any extra-pulmonary involvement under the specific body system involved.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600 and 6846 (2010).  In sum, the Board concludes that the medical evidence of record is not sufficient to reach a determination in this appeal and that a comprehensive examination and review of the record is necessary.

Finally, the Board observes that a September 2010 rating decision granted service connection for chronic fatigue syndrome, peripheral neuropathy, osteoporosis, and costochondritis.  In April 2011 the Veteran submitted a statement in which he disagreed with the effective dates established by the RO with respect to the secondary illnesses.  The filing of a Notice of Disagreement places a claim in appellate status.  Therefore, a Statement of the Case regarding the issues of earlier effective dates for the grant of service connection for chronic fatigue syndrome, peripheral neuropathy, osteoporosis, and costochondritis must be issued to the appellant.  As such, this issue must be remanded. Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

In light of the above discussion, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician with the appropriate expertise to determine the severity of his sarcoidosis from March 1999 to the present.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran and from the medical evidence contained in the claims file, the pertinent details of which should be recited in the examination report.  

Following examination, review of the claims file, and interview of the Veteran, the examiner should address the following:

a) Identify any corticosteroid that has been prescribed to treat the Veteran's sarcoidosis during the period from March 1999; indicating whether any such use is chronic low dose (maintenance) or intermittent, or whether such is a systemic high dose (therapeutic);

b) Address whether the Veteran's sarcoidosis has caused cor pulmonale; cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment;

c) Conduct a pulmonary function test that provides results both pre and post-bronchodilator and includes: The actual and predicted ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC); the actual and predicted FEV-1; and the actual and predicted Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  Determine what the Veteran's maximum oxygen consumption is, indicating whether there is a cardiorespiratory limit;

d) Determine whether there is any: right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure;

e) Note whether the Veteran requires outpatient oxygen therapy and if so, indicate when such therapy was instituted.

f) Provide an opinion indicating whether the Veteran's air flow restriction/obstruction is the result of his sarcoidosis, or whether it is attributable to other factor(s).

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Issue the appellant a statement of the case on the issues of entitlement to earlier effective dates for the grant of service connection for chronic fatigue syndrome, peripheral neuropathy, osteoporosis, and costochondritis pursuant to 38 C.F.R. § 19.26 (2010).

4.  Readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


